DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation the overlap requirement.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim  is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it Claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lane (US 2011/0054568 A1).
Re. claim 1 and 8, Lane teaches a system (figure 7)/method for providing neurostimulation comprising: 
defining a finite period of time (paragraph 0060 -  pulse width of electrical waveform is facilitated by timer logic circuitry 56); 
providing at least a first pulse train, the first pulse train being provided on a first channel, the first pulse train comprising a first temporal arrangement of stimulation events; providing at least a second pulse train, the second pulse train being provided on a second channel, the second pulse train comprising a second temporal arrangement of stimulation events (figures 8-9, first and second stimulation timing channels A and B); 
analyzing the first pulse train and the second pulse train for detecting at least one potential overlap of the stimulation events of the first pulse train and the second pulse train (figure 8); 
responsive to a detected overlap, adjusting one or more of the first pulse train and the second pulse train by one or more of the following to reduce at least partially the detected overlap of stimulation events (figure 9, replacement stimulation pulses from timing channel B in figure 8): 
a. shifting the first pulse train and the second pulse train relatively to each other (figure 9) 
b. adapting one or more of the first temporal arrangement and the second temporal arrangement of stimulation events within a predetermined tolerance band (paragraph 0091 – pulses will shift to prevent overlap, allowing a frequency shift closer to the modified pulsed electrical waveform)
c. modifying at least partially one or more of a shape and a phase duration of the stimulation events of one or more of the first pulse train and the second pulse train (figure 9)
d. modifying at least partially one or more of a phase shape and a second phase duration of at least one phase of a stimulation event being part of the stimulation events of the first pulse train and/or the second pulse train (figure 9, phase shape and duration changes in timing channel B as part of the first train channel A).

Re. claims 2 and 9, Lane further teaches wherein the finite period of time is no longer than 10 seconds (paragraph 0063 – pulse durations are adjustable within acceptable limits).

Re. claims 3-4 and 10-11, Lane further teaches wherein the one or more of the first pulse train and the second pulse train are adjusted to completely avoid/reduce the overlap of stimulation events (paragraph 0090-0092 – pulses may be temporarily shifted backward to avoid overlapping/partially overlapping of the pulses).  

Re. claims 5-6, 12-13 and 15-18, Lane further teaches tolerance band is between more or less than 10-15% of a first frequency defining the first temporal arrangement of stimulation events and a second frequency defining the second temporal arrangement of stimulation events; and tolerance band is between more or less than 15% of a first frequency defining the first temporal arrangement of stimulation events and a second frequency defining the second temporal arrangement of stimulation events (paragraph 0091 – technique to prevent overlapping uses shift to shift the stimulation pulses from their original position, providing for a modified waveform as a fraction of their original waveform frequencies, under control of the time periods of the pulses (paragraph 0058)) (paragraph 0091 – technique to prevent overlapping uses shift to shift the stimulation pulses from their original position, providing for a modified waveform as a fraction of their original waveform frequencies, under control of the time periods of the pulses (paragraph 0058))

Re. claim 7 and 14, Lane further teaches the system/method further comprising providing one or more additional pulse trains (figures 8-9, paragraph 0012 – plurality of pulsed electrical waveforms are used).

Re. claim 19-20, Lane further teaches wherein analyzing the first pulse train and the second pulse train for at least one potential overlap is based on an overlap requirement, wherein the overlap requirement is based on user input (paragraph 0076 – IPG determines amplitude/duration of the overlapping pulses [requirements], and selects a replacement pulse set based on the determined relative amplitude and pulse duration, with the pulse electrical waveforms being defined in response to a user input


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carbunaru (US 2014/0005753 A1) discloses a neuromodulation system using overlapping pulse trains (figures 14-16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792